Citation Nr: 1011889	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for edema of the feet and 
ankles, to include as secondary to diabetes mellitus, type 
II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968.  

This matter was originally before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
service connection for edema of the feet and ankles.  The 
Board returned the case for additional development in May 
2008 and June 2009, and it has been returned for further 
appellate review.  

In June 2009, it was noted that at his hearing, the Veteran 
had claimed entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issue before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

Soon after certification of the case to the Board, the 
Veteran has submitted, without waiver of initial 
consideration by the RO, additional medical evidence 
pertaining to the issue on appeal.  The evidence consists of 
statements from several medical care providers who indicate 
that the edema of the Veteran's lower extremities is related 
to, or a complication of, his service connected diabetes 
mellitus.  The most recent statement, dated in January 2010, 
also refers to pending studies that had been ordered for 
evaluation of peripheral artery disease.  While an October 
2009 VA examination included a medical opinion that lower 
extremity edema was less likely than not related to diabetes 
mellitus, the recent medical statements were not available 
for review at that time.  Under these circumstances, an 
additional opinion is necessary.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his edema 
of the feet and ankles since the 
September 2009 VA examination and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  He should 
specifically be asked to indicate whether 
the studies to evaluate the possibility 
of peripheral artery disease referred to 
in the January 2010 letter from A.D.G., 
FNP-C were accomplished, and if so to 
provide the necessary release for the VA 
to obtain those records.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  After the development in the first 
paragraph has been completed, the 
Veteran's claims file should be referred 
to the examiner who performed the 
September 2009 VA examination for further 
review and comment.  (If that examiner is 
not available, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)  

The examiner is requested to review all 
evidence associated with the claims file 
after the issuance of the November 2009 
Supplemental Statement of the Case, 
including but not limited to the April 
2009, October 2009 and January 2010 
statements that have been recently added 
to the record, and to respond to the 
following questions:

(a) Is it at least as likely as 
not that any edema of the feet 
and ankles present is caused by 
the Veteran's diabetes 
mellitus?  Please explain why 
or why not.

(b) If any edema of the feet 
and ankles is not caused by the 
Veteran's diabetes mellitus, 
does the Veteran's service-
connected diabetes mellitus 
aggravate any current edema of 
the feet and ankles. Please 
explain why or why not.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


